Citation Nr: 1043741	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 
1998 to March 1999 and from February to August 2003.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which granted the 
Veteran's claim for service connection for migraine headaches and 
assigned an initial 20 percent rating retroactively effective 
from August 6, 2003, the day following the conclusion of her last 
period of active duty.  She appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals her initial rating, VA must consider whether to 
"stage" the rating to compensate her for times since the 
effective date of her award when her disability may have been 
more severe than at others).  In another decision since issued in 
February 2006, the RO confirmed and continued this 20 percent 
initial rating.

As support for her claim for a higher rating, the Veteran 
testified at a hearing at the RO in August 2010 before the 
undersigned Veterans Law Judge of the Board, also commonly 
referred to as a Travel Board hearing.  During the hearing the 
Veteran submitted additional evidence and waived her right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2010).  


FINDINGS OF FACT

1.  The Veteran's migraines cause characteristic prostrating 
attacks, occurring on average once a month over the last several 
months; her migraines are not, however, very frequent (relatively 
speaking), completely prostrating, and prolonged so as to cause 
severe economic inadaptability.



2.  The Veteran had an Army Reserves Periodic Physical Evaluation 
on August 18, 2001, so in between her two periods of active duty, 
and she complained of monthly headaches with blurry vision, 
lasting for 30-45 minutes; but there was no confirmatory 
diagnosis or other clinical findings regarding her headaches.  
This is an isolated entry, which is insufficient history to show 
her headaches had characteristic prostrating attacks averaging 
one in 2 months during those last several preceding months.

3.  So resolving all reasonable doubt in her favor, the Veteran's 
migraines were not 10-percent disabling prior to her second 
period of active duty service to, in turn, warrant reducing her 
VA disability rating by this extent.


CONCLUSION OF LAW

The criteria are met for a higher 30 percent initial rating for 
the migraines (without reduction for pre-existing disability), 
retroactively effective from August 6, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.22, 4.124a, Diagnostic Code 8100 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2003, November 2004, and November 2005.  These letters informed 
her of the evidence required to substantiate her claim and of her 
and VA's respective responsibilities in obtaining this supporting 
evidence, keeping in mind that her claim arose in the context of 
her trying to establish her underlying entitlement to service 
connection (since granted).  She has since, as mentioned, 
appealed for a higher initial rating for this now service-
connected disability, which is a "downstream" issue.

The Court has held that once service connection has been granted, 
the context in which the claim initially arose, the claim has 
been substantiated; therefore, no additional VCAA notice under 
§ 5103(a) is required because the initial intended purpose of the 
notice has been served.  Goodwin v. Peake, 22 Vet. App. 128 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, 
thereafter, once a notice of disagreement (NOD) has been filed, 
for example contesting a downstream issue such as the initial 
rating assigned for the disability, only the notice requirements 
for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the Veteran, 
including as to what evidence is necessary to establish a more 
favorable decision with respect to downstream elements of the 
claim.  And the RO has provided the Veteran the required SOC 
(also SSOCs) discussing the reasons and bases for not assigning a 
higher initial rating and citing the applicable statutes and 
regulations.

In any event, a May 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective date 
elements of the claim.  And of equal or even greater 
significance, since providing that additional 
(and not technically necessary) Dingess notice, the claim has 
been readjudicated in the August 2009 SSOC - including 
considering the additional evidence received in response to that 
additional notice.  See again Mayfield IV and Prickett, supra.  
So even if that additional Dingess notice was required, the 
timing defect in its provision has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of her claim that is obtainable, and 
therefore appellate review may proceed without prejudicing her.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As support for her claim, 
she submitted personal statements, including diaries of her 
headaches discussing their frequency and severity, and testified 
at a hearing.  The RO obtained her service treatment records 
(STRs), service personnel records (SPRs), VA treatment records, 
and arranged for VA compensation examinations - both initially 
to determine the etiology of her headaches in terms of whether 
they had been caused or aggravated by her military service, and 
then their severity to determine the appropriate rating.  
Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical records.  The record is 
inadequate and the need for a more contemporaneous examination 
occurs only when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, VA examinations 
assessing the severity of the migraines were provided in December 
2004, December 2005, and November 2008, so relatively recently.  
And on the basis of the results of those examinations, and the 
other evidence of record, the Board is assigning a higher initial 
rating for the migraines by eliminating the 10-percent pre-
service reduction.  Consequently, another examination is not 
needed because there is sufficient evidence, already of record, 
to fairly decide this claim insofar as assessing the severity of 
this condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

II.  Analysis-Entitlement to an Initial Rating Higher than 20 
Percent for Migraines

The Veteran contends her migraines warrant at least a 30 percent 
initial rating, and that it was inappropriate for the RO to 
reduce this rating by 10 percent (so to 20 percent) on the 
premise she had this extent and severity of headaches prior to 
beginning her second period of active duty service.

Under 38 C.F.R. § 4.22, in cases involving aggravation by active 
service, the rating will reflect only the degree of disability 
over and above the degree existing at the time of entrance into 
the active service, whether the particular condition was noted at 
the time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  
Further, an adjudicator must "deduct from the present degree of 
disability the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in terms of 
the rating schedule, except that if the disability is total (100 
percent) no deduction will be made," and "[t]he resulting 
difference will be recorded . . . [but] [i]f the degree of 
disability at the time of entrance into the service is not 
ascertainable in terms of the schedule, no deduction will be 
made."  See also Cotant v. Principi, 17 Vet. App. 116, 129 
(2003).  


The rating for the Veteran's migraines is determined by 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100.  The Board finds this choice 
of diagnostic code to be appropriate to the disability, 
particularly as it specifically concerns migraines.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and evidence).  
See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(indicating that any change in diagnostic code must be 
specifically explained).  

Since the Veteran's claim arises from her disagreement with the 
initial rating assigned following the granting of service 
connection, some further discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
In Fenderson, the Court noted the distinction between a new claim 
for an increased evaluation of a service-connected disability and 
a case, as here, in which the Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In the 
former situation, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is of 
primary importance.  In the Fenderson scenario, however, where, 
as here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability warrants 
the assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.  The Court, 
incidentally, since has extended this practice even to claims 
that do not involve initial ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of her disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

According to Diagnostic Code 8100, migraine headaches with less 
frequent attacks than the criteria for a 10 percent rating are 
rated as noncompensably (0-percent) disabling.  Migraine 
headaches with characteristic prostrating attacks averaging 
one in 2 months over the last several months are rated 10-percent 
disabling.  Migraine headaches with characteristic prostrating 
attacks occurring on average once a month over the last several 
months are rated 30-percent disabling.  Migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50-percent 
disabling.  38 C.F.R. § 4.124a.  

As mentioned, in the April 2005 decision from which this appeal 
ensued, the RO granted service connection for the migraines and 
assigned an initial 20 percent rating.  Significantly, the RO 
would have assigned a higher 30 percent initial rating, but 
concluded these headaches were 10-percent disabling when 
the Veteran re-entered service in February 2003, so reduced the 
eventual rating by this amount (i.e., 30 percent minus 10 percent 
equals 20 percent).

As justification for this reduction, the RO cited the report of 
an Army Reserves Periodic Physical Evaluation, dated August 18, 
2001 (so from in-between the Veteran's two periods of active 
duty), noting her complaints of monthly headaches with blurry 
vision, lasting for 30-45 minutes.  The RO therefore determined 
under § 4.22 that only a "net" 20 percent rating was warranted.

The Board, however, disagrees with this reduction in the initial 
rating.  First and foremost, a disability involving migraine 
headaches was not noted upon the Veteran's re-entry into service 
in February 2003, not to mention upon entry into her earlier 
first period of active duty in September 1998.  A disability of 
headaches, particularly of the migraine variety, was not 
confirmed upon her re-entry into service in February 2003 or at 
any time prior.  Although the August 2001 reserve evaluation 
report recorded her complaints of monthly headaches with blurry 
vision, the evaluating clinician failed to make any independent, 
objective diagnosis or highlight other clinical findings in 
response to these headache complaints.  Furthermore, this is an 
isolated entry, providing insufficient history to show that her 
headaches had characteristic prostrating attacks averaging one in 
2 months over the last several months preceding that evaluation.  
Importantly, that evaluating clinician did not express any 
comment concerning whether these monthly headaches were 
specifically due to a migraine headache disability or, instead, 
to another disorder.  In this regard, the Veteran acknowledges 
that she had been experiencing headaches, as she reported, but 
she contends they were instead due to her sinusitis/allergic 
rhinitis, which was separately service connected in the April 
2005 rating decision.  And even if her headaches were due to her 
migraine disorder, either wholly or just partially, there was not 
the required indication of any prostrating attacks, without which 
they cannot warrant a compensable rating of 10 percent.  Rather, 
the headaches, even if pre-existing her second period of service, 
would be rated at the noncompensable level of 0 percent because 
they did not satisfy the requirements for the minimum compensable 
rating of 10 percent.  Consequently, there would not be any 
resultant reduction under 38 C.F.R. § 4.22.

Moreover, a subsequent November 2002 VA eye care treatment record 
appears to attribute the Veteran's complaints of blurry vision to 
a diagnosed eye disability, namely, mild hyperopia.  

In short, the degree of any pre-existing migraines headaches 
disability was not ascertainable in terms of the rating schedule, 
certainly not to the extent needed to establish a compensable 10 
percent rating under DC 8100.  Resolving all reasonable doubt in 
her favor, the Veteran's migraines did not pre-exist her active 
duty in 2003 to a compensable degree of 10 percent, such that VA 
regulatory provisions for subtracting the degree of pre-existing 
disability do not apply here.  See 38 C.F.R. § 4.22.

Turning now to the evidence of record since the effective date of 
service connection, i.e., August 6, 2003, the Board finds the 
overall evidence of record supports an initial rating of 30 
percent, but no greater.  That is, resolving any doubt in favor 
of the Veteran, there is sufficient evidence of record to 
demonstrate migraine headaches with characteristic prostrating 
attacks occurring on average at least once a month over the last 
several months.  

At the December 2004 VA examination, the Veteran complained of 
migraine headache attacks averaging once every 3 days, and each 
attack lasting for 15 minutes.  She reported having to miss work 
twice a month due to the migraines.  The examiner diagnosed her 
with migraines, but noted a normal cranial nerves examination.

Subsequently, at the December 2005 VA examination, the Veteran 
complained of migraine headaches averaging once every 5 days, of 
24 hours duration.  She also effectively asserted that the 
migraine attacks were prostrating, as she contended that she had 
to stay in bed and was unable to do anything until the headache 
goes away.  She added that the condition resulted in 14 times 
lost from work per month.  The examiner made no objective 
findings, except to continue the migraine headaches diagnosis.



At the November 2008 VA examination, the Veteran complained of 
migraine headaches three times a week, of duration of five hours 
to three days.  The examiner, however, was unable to verify the 
assertion by review of the VA treatment records or other civilian 
records to verify the frequency of attacks or whether they were 
prostrating.  But, this is not detrimental to her claim, since 
these findings are within the realm of lay experience, as 
discussed below.  Still, the examiner did not actually make any 
objective finding contradicting any of the Veteran's reported 
symptomatology.  

In addition to the medical evidence, the Board has considered the 
Veteran's personal assertions in support of her claim.  She is 
competent, as a layman, to report on that as to which she has 
personal knowledge, such as the frequency and existence of 
headaches and prostrating attacks.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  So, in the 
absence of contravening medical findings, her reports of regular 
prostrating attacks are both competent and credible evidence in 
support of her claim.  Id.  Although the examiners were unable to 
verify the Veteran's reported histories of frequent headaches and 
of a prostrating nature, the examiners did not provide any 
independent medical findings to otherwise contradict the 
Veteran's accounts.  And here, the Veteran is very credible, 
given consistent reports of frequent migraine attacks at her 
personal hearing, VA examinations, and through diaries detailing 
severe and frequent headache occurrences during the last several 
years.

Thus, the overall record clearly shows sufficient evidence to 
warrant a higher initial 30 percent rating.  The Veteran's 
competent reported symptomatology shows migraine headaches with 
characteristic prostrating attacks occurring much more than an 
average of once a month over the last several months.  

While weekly prostrating attacks are sufficient to meet the 
criteria for her current 30 percent assignment under DC 8100, 
this does not provide a basis for an even higher 50 percent 
rating.  The medical record establishes the Veteran's migraine 
headaches cause completely prostrating and prolonged attacks, at 
least once a week and recently more often.  However, even 
conceding that the Veteran's headaches are characterized by very 
frequent prostrating and prolonged attacks, overall, there is 
insufficient objective evidence that they have resulted in severe 
economic inadaptability - an essential element for a higher 50 
percent rating under DC 8100.  

In this regard, she asserted to the December 2005 VA examiner 
that she missed work 14 times per month.  She also testified that 
she had to leave work as a waitress in 2006, because of the 
detrimental effects of the restaurant's environment on her 
migraine headaches.  See personal hearing transcript, at 13.  
Concerning this, she stated, "the loud music, the lights-
I couldn't do it."  See id.  But, it appears that she then went 
on to employment in the personnel department of a VA Medical 
Center.  The Board acknowledges her employer's documentation of 
"considerable amount of leave" used, in part, due to her 
migraines (along with back and neck medical conditions) from July 
2007 to July 2010.  

Nonetheless, she appears to have been able to maintain her 
employment in the same federal government agency for the past 
several years, and there is no indication that her employment is 
in jeopardy or that she cannot otherwise carry on the duties of 
her current employment.  Rather, the Board emphasizes that there 
are no objective medical findings by any of the VA examiners that 
her headaches are of such high intensity as to significantly 
impair her ability to maintain or obtain employment.  Indeed, the 
December 2004, December 2005 and November 2008 VA examiners all 
failed to make a finding of "severe economic inadaptability."  
And the Veteran is not competent to herself make such a finding, 
given that it necessarily requires medical expertise and is 
decidedly not within the realm of lay experience.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  A review of her VA treatment records also fails to 
confirm that she demonstrates severe economic inadaptability.  
Thus, the Board finds the overall probative evidence does not 
support the notion that her migraine headaches cause severe 
economic inadaptability.  



So, resolving all doubt in her favor, the Board finds that the 
evidence of record, on the whole, supports assigning a 30 percent 
initial rating, but no higher, for the entire period of the 
appeal - that is, since August 6, 2003, the effective date of 
the grant of service connection.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Since the Veteran's migraine headaches disability has never been 
more than 
30-percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
migraine headaches disability has markedly interfered with her 
ability to work, meaning above and beyond that contemplated by 
her now higher 30 percent initial schedular rating.  The Board 
emphasizes that it has raised her initial rating from 20 to 30 
percent in this appeal.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  Although 
she has missed several days of work on average for the past 
several years, the Board emphasizes that there are no objective 
medical findings by any of the VA examiners that her headaches 
are of such high intensity as to significantly impair her ability 
to maintain or obtain employment, beyond that already accounted 
for by the relatively high 30 percent initial rating for a 
migraine disability.  



Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for her 
disability by the regular rating schedule.  Her evaluation and 
treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  So the Board need not refer this case for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

A higher 30 percent initial rating for the migraines is granted 
(with elimination of the 10 percent reduction), retroactively 
effective from August 6, 2003, subject to the laws and 
regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


